DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Disposition of Claims
Claims 6-10 and 13-16 were pending.  Claims 1-5, 7, 10-12, and 16 are cancelled.  New claims 17-18 are acknowledged and entered.  Amendments to claims 6, 9, and 13-14 are acknowledged and entered.  Claims 6, 8-9, 13-15, and 17-18 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0207873 A1, Published 07/02/2020.  Amendments to the specification presented on 01/24/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Authorization to Initiate Electronic Communications
The Applicant’s representative has supplied a written authorization to correspond with the Examiner via electronic mail (e-mail).  

Response to Arguments
Applicant's arguments filed 06/30/2021 regarding the previous Office action dated 04/07/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 7, 10, and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the cancelation of said claims and amendments to the claims. 


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 9 and 16 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims.  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 6-7, 10 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et.al. (Hwang JS, et. al. J Biol Chem. 2002 Mar 1;277(9):6943-8. Epub 2001 Curr Top Microbiol Immunol. 1990;154:125-69.; associated deposit:  Human cytomegalovirus strain AD169 complete genome. GenBank: X17403.1.; hereafter “Chee”) is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 6-8, 13, and 15 under 35 U.S.C. 103 as being unpatentable over Fehler et.al. (US20030165537A, Pub. 09/04/2003, hereafter “Fehler”) as evidenced by Trimpert et. al. (Trimpert J, et. al. DNA packaging terminase subunit 2 [Gallid alphaherpesvirus 2].  GenBank: AUB50942.1, Dep. 12/12/2017; hereafter “Trimpert”) and in further view of (US20160159864A1; Pub. 06/09/2016; hereafter “Carfi”) is withdrawn in light of the amendments to the claims and applicant arguments. 

Allowable Subject Matter
Claims 6, 8-9, 13-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, which narrow the UL56-related isolated peptide to less than 30 amino acids and which must comprise the sequence of Formula I with the noted four amino acid residues, it does not appear as though the art anticipates nor renders obvious the generation of said shortened peptides.  The closest prior art is that of record.  UL56 and UL89 mutations are known to confer resistance to the benzimidazole ribonucleoside antivirals, and were noted in the art for their functional and immunogenic importance in antiviral and vaccine studies related to CMV.  Bogner et. al. (Bogner E, et. al. J Virol. 1998 Mar;72(3):2259-64.) is cited for teaching immunization with plasmid encoding full-length UL56, but not fragments thereof and especially not fragments comprising the noted Formula I-type zinc finger region which appears to be necessary for interaction with UL89.  Functional domains of UL56 were mapped out, as noted by Champier et. al. (Champier G, et. al. Antivir Ther. 2008;13(5):643-54.), and Thoma et. al. Biochemistry. 2006 Jul 25;45(29):8855-63.) notes the UL89 domains and sequences important for interaction with UL56 were known.  However, not until applicant-related post filing art (Ligat G, et. al. Sci Rep. 2017 Aug 18;7(1):8796.; CITED ART OF RECORD) did it appear as though the exact sequences and structural domains were identified that were essential for UL89 interaction, and not until this filing was it suggested to isolate and use a short 30mer peptide from this specific functional region in UL56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 6, 8-9, 13-15, and 17-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel B. Gill whose telephone number is 571-272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648